     Case: 4:20-cv-01056 Doc. #: 1 Filed: 08/12/20 Page: 1 of 5 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


CRAIG JOHNS                                          )
                                                     )
     And                                             )
                                                     )
DIANNA FEHRENBACH,                                   )       JURY TRIAL DEMANDED
                                                     )
     v.                                              )
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
     Defendant                                       )

                                             COMPLAINT

          1. Plaintiff Craig Johns, (Plaintiff Johns), is a citizen of the State of Missouri

  residing in St. Louis County.

          2. Plaintiff Johns brings this complaint against the United Stated of America

  pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §1346(b).

          3. Plaintiff Johns has exhausted his claims by filing the required claim forms with

  the defendant which were denied. See Ex. A (Denial Letter) and Ex. B (Craig Johns

  administrative claim sans medical records.)

          4. Plaintiff Diana Fehrenbach (Plaintiff Fehrenbach) is a citizen of the State of

  Missouri residing in St. Louis County.

          5. Plaintiff Fehrenbach brings this complaint against the United States of

  America pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §1346(b).

          6. Plaintiff Fehrenbach has exhausted her claims by filing the required claim forms

  with the defendant which were denied. See Ex. C (Denial Letter) and Ex. D (Diana

  Fehrenbach administrative claim sans medical records.)
   Case: 4:20-cv-01056 Doc. #: 1 Filed: 08/12/20 Page: 2 of 5 PageID #: 2




                                   INTRODUCTION

       7. This action seeks damages for injuries to Plaintiff Johns and Plaintiff Fehrenbach

caused by United States Postal Service truck driver Stephen Frizzo when Frizzo drove his

vehicle into the rear of a vehicle operated by Plaintiff Johns in which Plaintiff Fehrenbach

was a passenger. The collision occurred on Manchester Road in St. Louis

County, Missouri on October 13, 2017.

                                JURISDICTION AND VENUE

       8. This court has jurisdiction over these claims against the United States for money

damages pursuant to 28 U.S.C. §1402(b).

       9. The acts and omissions giving rise to these claims occurred in the Eastern District

of Missouri, Eastern Division; therefore, venue is proper under 28 U.S.C. §1402(b).

       10. At all times relevant herein, Stephen Frizzo was the agent of the United States

Postal Service which in turn was the agent of the United States of America.


                             GENERAL ALLEGATIONS

       11. On or about October 13, 2017 Plaintiff Johns was operating his 2012 Chevrolet

Impala eastbound on Manchester Road in St. Louis County, Missouri.

       12. Plaintiff Fehrenbach was a passenger in Plaintiff John’s vehicle.

       13. At that time, Stephen Frizzo was operating a 2000 Ford postal truck eastbound on

Manchester Road directly behind Plaintiff John’s vehicle.

       14. The postal truck then struck the rear of Plaintiff John’s vehicle.

       15. Stephen Frizzo was negligent in that he:

           a.      Drove the postal truck into the rear of the Impala,
   Case: 4:20-cv-01056 Doc. #: 1 Filed: 08/12/20 Page: 3 of 5 PageID #: 3




           b.      Failed to keep a careful lookout,

           c.      Drove the postal truck at an excessive speed,

           d.      Failed to yield the right-of-way,

           e.      Followed the Impala too closely, and

           f.      Improperly changed lanes.


                            COUNT I-PLAINTIFF JOHNS

       16. As a result of the collision between the postal truck and the Impala Plaintiff Johns

was injured.

       17. Plaintiff Johns’ injuries include a diffuse bulging cervical disc, broad-based

posterior central disc herniation with resultant ventral cord impingement, intervertebral disc

displacement in the lumbosacral region, severe central canal stenosis, disc desiccation and

disc bulging in the lumbar spine, diffuse disc bulging and bilateral foraminal stenosis at

lumbar levels; among other maladies consistent with a violent rear-end collision.

       18. Plaintiff Johns received reasonable and necessary medical treatment for his

injuries including physical therapy, rehab, conservative treatment, medications,

hospitalizations and ultimately discectomy and anterior cervical fusion, among other

treatments more fully described in Plaintiff Johns’ FTCA claim attached as Ex. B.

       19. Plaintiff John’s injuries were and are painful, progressive and permanent.

       20. Plaintiff Johns has incurred medical expenses in excess of $160,000.00 and will

incur additional medical expenses of approximately $250,000.00

       21. Plaintiff Johns has lost income because of his injuries and will lose additional

income in the future.
   Case: 4:20-cv-01056 Doc. #: 1 Filed: 08/12/20 Page: 4 of 5 PageID #: 4




        22. Plaintiff Johns continues to have residual symptoms and physical limitations on

his neck, hands and lower back and is likely to have future spinal surgeries.

        23. Under the Federal Torts Claims Act, Defendant United States of America is liable

for damages suffered by Plaintiff Johns resulting from or aggravated by the collision of

October 13, 2017.

             WHEREFORE, Plaintiff Johns prays for judgment against Defendant for an

    amount which is fair and reasonable plus his costs.



                            COUNT II-PLAINTIFF FEHRENBACH

        24. Plaintiff Fehrenbach incorporates and realleges paragraphs 1-23 of this

complaint.

        25. As a result of the collision between the postal truck and the Impala, Plaintiff

Fehrenbach was injured.

        26. Plaintiff Fehrenbach’s injuries include left C5-C6 disc herniation, central annular

lesion at L4-L5, segmental and somatic dysfunction of the head, cervical, thoracic, lumbar

and sacral regions, cervical and lumbar facet mediated pain, sprain to the cervical, thoracic

and lumbar spine, bilateral leg numbness, bilateral carpal tunnel syndrome, left ulnar

neuropathy at Guyon's canal among other maladies consistent with a violent rear-end

collision.

        27. Plaintiff Fehrenbach received reasonable and necessary medical treatment for her

injuries including physical therapy, rehab, conservative treatment, medications,

hospitalizations and she is currently undergoing pain treatment and is a candidate for disc
   Case: 4:20-cv-01056 Doc. #: 1 Filed: 08/12/20 Page: 5 of 5 PageID #: 5




replacement and lumbar fusion as more fully described in plaintiff Fehrenbach’s FTCA claim

attached as EX. C.

       28. Plaintiff Fehrenbach has incurred medical expenses in excess of $180,000.00 and

will incur additional medical expenses of approximately $210,000.00.

       29. Plaintiff Fehrenbach has lost income because of her injuries and will lose

additional income in the future.

       30. Plaintiff Fehrenbach continues to have residual symptoms and physical

limitations on her neck, lower back, hip and legs and is likely to have future spinal surgeries.

       31. Under the Federal Torts Claims Act, Defendant United States of America is liable

for damages suffered by Plaintiff Fehrenbach resulting from or aggravated by the collision of

October 13, 2017.

           WHEREFORE, Plaintiff Fehrenbach prays for judgment against Defendant for an

   amount which is fair and reasonable plus her costs.



                                          Respectfully submitted,

                                          THE BRUNING LAW FIRM

                                          By: /s/ Anthony Bruning
                                          Anthony S. Bruning, #30906
                                          Ryan L. Bruning, #62773
                                          555 Washington Ave. Ste. 600
                                          St. Louis, MO 63101
                                          Tel: (314) 735-8100
                                          Fax:(314) 735-8020
                                          tony@bruninglegal.com
                                          ryan@bruninglegal.com
                                          Attorneys for Plaintiff
